

Execution Version
Exhibit 30.31

 
CONSENT, ACKNOWLEDGMENT AND AGREEMENT
 
THIS AGREEMENT (the “Agreement”) is entered into as of this 16th day of October,
2008, and is effective as of the Effective Date (as hereinafter defined), by and
among Wyeth, acting through its Wyeth Pharmaceuticals Division, a corporation
organized and existing under the laws of the State of Delaware and having a
principal place of business at 500 Arcola Road, Collegeville, Pennsylvania
19426, Wyeth-Whitehall Pharmaceuticals, Inc., a corporation having a principal
place of business at Road No. 3, Kilometer 142.1, Guayama, Puerto Rico 00784,
and Wyeth-Ayerst Lederle, Inc., a corporation having a principal place of
business at 65th Infantry Road, Kilometer 9.7, Carolina, Puerto Rico 00987-4904
(collectively “Wyeth”), Progenics Pharmaceuticals, Inc., a corporation organized
and existing under the laws of the State of Delaware and having a principal
place of business at 777 Old Saw Mill River Road, Tarrytown, NY 10591
(“Progenics”), and Ono Pharmaceutical Co., Ltd., a corporation existing under
the laws of Japan and having a place of business at 8-2, Kyutaromachi 1-chome,
Chuo-ku, Osaka 541-8564, Japan (“Ono”).
 
BACKGROUND
 
A. Progenics, ProNev and Wyeth entered into a License and Co-Development
Agreement dated as of December 23, 2005 (the “Progenics-Wyeth Agreement”)
pursuant to which Progenics granted to Wyeth an exclusive worldwide license to
develop and commercialize [*];
 
B. On even date herewith, the parties to the Progenics-Wyeth Agreement intend to
enter into a Partial Termination and License Agreement (the “Partial
Termination”), confirming the termination of the rights granted to Wyeth with
respect to Japan under the Progenics-Wyeth Agreement and granting certain rights
with respect to Japan to Progenics;
 
C. On even date herewith, Ono and Progenics intend to enter into a License
Agreement (the “Progenics-Ono Agreement”), among other things, granting Ono an
exclusive license to develop and commercialize a certain formulation of [*] in
Japan; and
 
D. Ono has requested that Wyeth make certain acknowledgments, consents, waivers,
representations and agreements as a prerequisite to entering into the
Progenics-Ono Agreement.
 
AGREEMENT
 
In consideration of the foregoing, and for other good and valuable
consideration, the sufficiency and receipt of which are acknowledged by the
parties, the parties agree as follows:
 
1.  
Definitions

 
All capitalized terms used, but not otherwise defined herein, shall have the
meanings ascribed to such terms below or in the Progenics-Wyeth Agreement.
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
1

--------------------------------------------------------------------------------


Execution Version
 
Effective Date.  “Effective Date” means the first date on which all of the
following shall have occurred:  (1) this Agreement shall have been duly executed
and delivered by all of the parties hereto; (2) the Progenics-Ono Agreement
shall have been duly executed and delivered by the parties thereto and shall be
in full force and effect; and (3) the Partial Termination shall have been duly
executed and delivered by the parties thereto and shall be in full force and
effect.
 
Subject Agreements.  “Subject Agreements” means the Progenics-Wyeth Agreement
and the Partial Termination.
 
Wyeth Technology.  “Wyeth Technology” means the Wyeth Collaboration Patent
Rights, the Wyeth Collaboration Know-How and Wyeth’s interest in the Joint
Technology as and to the extent licensed by Wyeth to Progenics under the Partial
Termination.
 
2.  
Wyeth Acknowledgments, Consents, Waivers, Representations, Warranties, and
Agreements

 
2.1. Consent to Progenics-Ono Agreement.  Wyeth consents to Progenics granting a
sublicense to Ono of the non-exclusive license granted by Wyeth to Progenics
under Section 3.6 of the Partial Termination.
 
2.2. Scope of License.  Wyeth acknowledges that, pursuant to the Partial
Termination, Wyeth granted to Progenics a non-exclusive license in the Field
under the Wyeth Technology (i) to make, have made, use, Develop, sell, offer to
sell, have sold, import and otherwise exploit and Commercialize the Compound and
the Products in Japan, and (ii) to make and have made the Compound and unlabeled
Products outside Japan solely for import into, and Development and
Commercialization in, Japan (and to export the Compound for such purpose).
 
2.3. Non-Assertion of Rights.  Wyeth acknowledges that, pursuant to Section
10.4.1(f) of the Progenics-Wyeth Agreement, Wyeth has agreed not to assert any
Wyeth Independent Patent Rights against Progenics, its Affiliates or its
sublicensees relating to the Development, Commercialization or other
exploitation of any Product in Japan.
 
3.  
Miscellaneous Provisions

 
3.1. Prior Agreements.  In the event of a conflict between this Agreement and
any provision of a Subject Agreement, then this Agreement will control.  To the
extent any provision of this Agreement conflicts with a provision of any Subject
Agreement, then such prior agreement shall be and hereby is amended to render it
consistent with this Agreement.  Except as set forth in this Agreement, the
Subject Agreements remain in full force and effect.
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
2

--------------------------------------------------------------------------------


Execution Version
 
3.2. Further Assurances. At the request and expense of any other party hereto,
each party hereto will cooperate in any reasonable effort to carry out the
intentions of this Agreement, including, without limitation, providing such
further assurances, and executing such further consents, agreements, and
releases, as are reasonably required by the requesting party to allow it to
fully enjoy the benefits of this Agreement.
 
3.3. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto, their successors and permitted assigns.
 
3.4. Amendments. This Agreement may be amended or modified at any time or from
time to time only by an express written agreement, signed by all parties to this
Agreement, and which expressly refers to this Agreement.
 
3.5. Waivers. The failure of any party to require performance by another party
of any provision hereof, or to enforce any remedies it may have against such
other party, shall in no way affect the right thereafter to enforce this
Agreement and require full performance by any other party. The waiver by a party
of any breach of any provision of this Agreement shall not constitute a waiver
of any succeeding breach of that provision or of any other provision.
 
3.6. Severability. If any provision of this Agreement shall be adjudicated to be
invalid or unenforceable in any action or proceeding for any reason, whether in
its entirety or in any portion, then such part shall be deemed amended, if
possible, or deleted, as the case may be, from this Agreement in order to render
the remainder of this Agreement and any provision hereof both valid and
enforceable.
 
3.7. Entire Agreement. This Agreement, together with the Subject Agreements and
the Progenics-Ono Agreement, constitutes the entire agreement between the
parties with respect to the subject matter hereof.
 
3.8. Counterparts. This Agreement may be executed in any number of counterparts
which taken together shall constitute one and the same instrument.
 
3.9. Governing Law. All matters affecting the interpretation, validity and
performance of this Agreement shall be governed by the laws in effect in the
State of New York, without giving effect to its conflicts of laws rules.
 
3.10. Independent Contractors. In the performance of this Agreement no party is
authorized or empowered to act as agent for any other party for any purpose and
shall not on behalf of any other party enter into any contract, warranty, or
other representation as to any matter. No party shall be bound by the acts,
conduct, obligations, representations or warranties of any other party.
 
[Signature page follows.]



 




[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION




 
3

--------------------------------------------------------------------------------

 
Execution Version



IN WITNESS WHEREOF, duly authorized representatives of the Parties have duly
executed this Agreement to be effective as of the Effective Date of this
Agreement.
 
Wyeth, acting through its Wyeth Pharmaceuticals Division
Progenics Pharmaceuticals, Inc.
By______________________________________
By________________________________
Name:
Title:
Name:
Title:
   
Wyeth-Whitehall Pharmaceuticals, Inc.
Progenics Pharmaceuticals Nevada, Inc.
By______________________________________
By________________________________
Name:
Title:
Name:
Title:
   
Wyeth-Ayerst Lederle, Inc.
Ono Pharmaceutical Co., Ltd.
 
By:  _____________________________
Name:
Title:
By:  _____________________________
Name:
Title:
   




